Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered December 3, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the seventh degree, and sentencing him to 3 years probation with the condition that he participate in a substance abuse program on an out-patient basis, unanimously affirmed.
Giving the hearing court’s determination the weight to which it is entitled (see, People v Prochilo, 41 NY2d 759, 761), it cannot be said that the arresting officer’s suppression hearing testimony was incredible as a matter of law because of some minor inconsistencies with his Grand Jury testimony (see, People v Di Girolamo, 108 AD2d 755), and we decline to. substitute our judgment for that of the hearing court. (See, 195 AD2d 420 [decided herewith].) Concur—Rosenberger, J. P., Wallach, Ross, Kassal and Nardelli, JJ.